Citation Nr: 1527359	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-33 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2014.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in October 2011.  The examiner failed to provide any etiological opinion as to the Veteran's back disability.  As to the bilateral knee disability, although the examiner claimed to be unable to give an opinion without resorting to speculation in the paper copy of the examination, the examiner also gave a negative opinion contained in the paperless database.  This negative opinion was supported by the rationale that the Veteran had a normal discharge examination in January 1999, followed by notations about ice/Naprosyn, a June 1997 normal exam with left knee pain, a notation that the Veteran complained of patella pain on January 15, 1999, and a notation of knee pain due to vigorous exercise in May 1998.  As it is unclear why these assorted facts support the examiner's conclusion as to the bilateral knees disability, and no etiological opinion was given as to the Veteran's back, an additional examination is required to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Upon remand, etiological opinions should be obtained as to both the knee and back disabilities.  

In her hearing testimony, the Veteran asserted she first sought treatment for her disabilities in 2005 from a physician in Greensboro, and has been treated by two doctors associated with C.C. Health Services for the past eight years.  Although the record contains several C.C. Health Services MRI reports submitted by the Veteran, upon remand the AOJ should attempt to obtain all the Veteran's treatment records from this facility.  The Veteran has also submitted a letter from a Dr. B., who states he has treated the Veteran for her back.  The AOJ should also attempt to obtain records from Dr. B., as well as those from the physician in Greensboro, if the Veteran is able to identify him or her.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the physician she sought treatment from in Greensboro in approximately 2005.  After obtaining the appropriate authorization, request treatment records related to any physician so identified; Dr. B., who wrote a letter on the Veteran's behalf in May 2014; and C.C. Health Services, which is identified in the hearing transcript.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  After completing the above, schedule the Veteran for a VA examination with a clinician who has not seen the Veteran before.  The clinician is to give the following opinions:

(i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability is caused by or related to service;  

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused by or related to service;

(iii) If it is clinically opined that it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability is caused by or related to service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused or aggravated by (permanently worsened beyond the natural progression) the Veteran's bilateral knee disability.  

A complete rationale must be provided for any and all opinions expressed.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




